Citation Nr: 1428510	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals VA treatment records and the transcript of the May 2014 Board hearing.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed psychiatric disabilities, including a current diagnosis of PTSD.

2.  The Veteran's account of in-service stressors, that of fear of drowning during deep sea dives while stationed on a submarine, is credible and supported by information within the Veteran's personnel records.

3.  A psychiatric evaluation was submitted in April 2012 by a competent private clinical psychologist who had reviewed the Veteran's medical records and performed in-person examinations of the Veteran.  This evaluation provides competent medical evidence which found that the Veteran's in-service stressor was adequate to support a diagnosis of PTSD and related the Veteran's current psychiatric diagnoses to his military service.





CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


ORDER
 
Entitlement to an acquired psychiatric disorder, to include PTSD, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


